Citation Nr: 1628390	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 60 percent from August 25, 2010 to January 3, 2014, for bilateral hearing loss.

2. Entitlement to a rating in excess of 60 percent for bilateral hearing loss from January 4, 2014 to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1946 to July 1947.

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The application to reopen this claim for an increased rating was received by VA in March 2010.

In a February 2013 rating decision, the RO increased the Veteran's 50 percent rating for bilateral hearing loss to 60 percent, effective January 4, 2013.

In June 2014, the Board remanded the claim and in a January 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 60 percent, effective August 25, 2010.

In June 2015, the Veteran's claim was again remanded by the Board.  As described below, there was substantial compliance with both prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2016 rating decision, the AMC assigned a 100 percent schedular evaluation from January 26, 2010 to August 24, 2010.  In addition, the February 2016 rating decision awarded special monthly compensation on account of deafness in both ears for the same time period.  The January 2010 date is based on the evidence of record within 1 year of the reopening of the claim.  There is no pertinent evidence within 1 year of that date, so there is no basis for consideration of any period prior to January 2010.  The Board has recharacterized the issues accordingly on the title page of this document.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 60 percent for bilateral hearing loss from January 4, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 25, 2010 to January 3, 2014 audiometric examinations show no greater than a level XI hearing loss for the right ear and no greater than a level VII hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent from August 25, 2010 to January 3, 2014 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, December 2012, and January 2013, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The RO provided the Veteran with appropriate VA audiological examinations in April 2010, January 2013, and January 2014.  The examination reports are thorough and supported by VA outpatient treatment records and the examiners specifically noted qualifications of Audiologists.  The Veteran has not asserted any deficiency in his VA examinations.

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2010, the Veteran filed a claim for an increased rating for his hearing loss.  The Board will not disturb the 100 percent evaluation assigned for the period from January 26, 2010 to August 24, 2010; however, because there are no other audiograms between one year prior to March 2010 and January 26, 2010, there is no basis for reviewing any earlier period.

The Veteran underwent an audiological evaluation through VA on January 26, 2010 in connection with an appointment to obtain a new hearing aid.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
N/A
105
LEFT
65
80
75
70
65

Generally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Here, while pure tone audiometry testing was conducted, the Veteran's speech recognition was tested by a word list different than the required Maryland CNC test.  The data summary indicates that the "NU-6" word list, or Northwestern University Auditory Test Number 6, was used.  Hence, these results cannot be utilized in assessing the severity of hearing loss for rating purposes.  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc."  38 C.F.R. § 4.85(c).  These instances were not indicated at the time of this examination.  An additional exception under 38 C.F.R. § 4.85(c), for instances of exceptional hearing loss pattern, is also of no benefit.  While 38 C.F.R. § 4.86(a) provides that hearing loss may be evaluated without reference to speech recognition scores where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, in this case, the right ear was not tested at 3000 Hertz and therefore the criteria for evaluation in accordance with an exceptional hearing loss pattern is not applicable.

The Veteran underwent an audiological evaluation through VA in April 2010.  At that time, the Veteran reported that he was unable to hear and that what he did hear he could not understand.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
100
105
LEFT
65
80
75
70
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 0 percent in the right ear and 74 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 103.75 for the right ear and 73.75 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of XI for the right ear under Table VI and a VI for the left ear under both Tables.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.

The Veteran underwent another audiological evaluation through VA on August 25, 2010.  At that time, the Veteran reported difficulty hearing, for example, that he could only hear half of a sermon at church.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
100
105
LEFT
65
80
70
70
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 0 percent in the right ear and 62 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 103.75 for the right ear and 72.5 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI, the Veteran received a designation of XI for the right ear and a designation of VII for the left.  Using Table VIa, the right ear received a designation of X and the left VI.  Applying the results from Table VI to Table VII, such a degree of hearing loss warrants a 60 percent rating.

The examiner there opined that the appellant's hearing loss "will cause problems in most types of employment" and described the effect on occupation as "significant."  She observed that while he is able to carry on a conversation in ideal listening situations, he would have significant problems in adverse listening situations such as his previous civilian employment setting.  (It is noted that a total rating based on individual unemployability has been assigned from August 25, 2010.  From January 26, to that date in August the 100 percent schedular rating was assigned, as previously noted.)

The Veteran again underwent a VA audiological examination in January 2013.  The impact of the Veteran's hearing loss on the ordinary conditions of daily life was that he was unable to hear anything when he was not wearing his hearing aids.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105
105+
LEFT
70
85
75
80
75

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 0 percent in the right ear and 70 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 105 for the right ear and 79 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of XI for the right ear in each Table and a VII for the left ear using Table VIa (a designation of VI was obtained for the left ear using Table VI and was not used).  Such a degree of hearing loss warrants a 60 percent rating under Table VII.

The Veteran underwent another VA audiological examination on January 3, 2014.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
65
80
80
80
75

The average of the pure tones between 1000-4000 Hz was 105 for the right ear and 79 for the left.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 64 percent in the left ear, but could not be tested in the right ear.  The examiner indicated that the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores that make the combined use of pure tone average and word recognition scores inappropriate for the right ear.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz (and as reliable speech recognition scores could not be obtained for the right ear), both Table VI and Table Via were considered.  38 C.F.R. §§ 4.85(c), 4.86(a).  Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of XI for the right ear and VII for the left ear.  Using Table VI for the left ear, the Veteran again received a numeric designation of VII.  Such a degree of hearing loss warrants a 60 percent rating under Table VII.

In June 2014, the Board remanded the appeal to obtain the results of the audiological testing that took place on January 26, 2010.  Specifically, the Board observed that while the electronic claims file included a January 26, 2010 VA Audiology Note, which indicated that an audiogram was completed and was available under "<Tools>," the Board did not have access to that document and it was not otherwise included in the electronic claims file.  In June 2015, the Board again remanded the appeal, noting that the January 26, 2010 audiogram still had not been associated with the claims file.  Subsequently, the audiogram was obtained, the results of which are set out above.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.

The Board has considered whether a rating in excess of 60 percent is applicable for the period from August 25, 2010 to January 3, 2014, there is no evidence showing the criteria for an increase were met during this period.  As discussed, the prior examinations of record do not establish entitlement to higher ratings prior to January 3, 2014 and there is no other lay or medical evidence that can establish the same.  As such, the Board concludes that further staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA examinations, entitlement to a rating greater than 60 percent from August 25, 2010 to January 3, 2014, is denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

With respect to the hearing loss disability, the Veteran reports difficulty understanding spoken speech, including in-person and telephone speech.  He reports he is unable to hear out of his right ear at all.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations, both in person and on the telephone, are factors contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating greater than 60 percent from August 25, 2010 to January 3, 2014, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362   (2014).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran already is in receipt of a total disability rating based on individual unemployability (TDIU) and has not expressed disagreement with the assigned effective date, further consideration of the issue of TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, a February 2013 rating decision assigned a TDIU from January 2013; a January 2015 rating decision assigned a TDIU from August 25, 2010.  However, in light of the 100 percent schedular evaluation for bilateral hearing loss from January 26, 2010 to August 24, 2010, the Board has further considered the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991), and whether entitlement to special monthly compensation at the housebound rate has been reasonably raised as part and parcel of the claim for increased rating.  As to the staged 100 percent evaluation, because the only other disability the Veteran was service connected for during that time was a 20 percent evaluation for disability of the seventh cranial nerve, entitlement to special monthly compensation at the housebound rate has not been raised.  Similarly, the initial award of TDIU in February 2013 and the subsequent award of an earlier effective date for TDIU in January 2015 were based in large part on October 2010 and January 2013 VA audiological examinations showing that the appellant's hearing loss disability prevented him from securing gainful employment.  Hence, since the service-connected seventh cranial nerve has remained at 20 percent disabling during this period, there is no basis to raise entitlement to special monthly compensation at the housebound rate.



ORDER

Entitlement to a rating in excess of 60 percent from August 25, 2010 to January 3, 2014 for bilateral hearing loss is denied.


REMAND

Regarding the period from January 4, 2014 to the present, additional development is required.  In February 2016, the results from an October 28, 2015 VA audiological examination were obtained.  Like the January 26, 2010 audiological examination discussed above, the treatment record indicated that the audiogram was completed and was available under "<Tools>."  However, while there is a graph of the results of the audiometric examination, the Board does not have access to the complete results from this examination.  In addition, although speech recognition in the left ear was found to be 40 percent, it is not clear whether these scores were based on the Maryland CNC test.  Hence, further clarification is needed.  Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the electronic claims file (either VBMS or Virtual VA) the audiogram completed on October 28, 2015 (reflecting the pure tone thresholds from 1000 to 4000 Hertz).  As discussed above, as the Board does not have access to CAPRI or other records repository for this record.  To the extent the document does not so indicate, clarify whether the speech recognition scores were from the Maryland CNC test.

2. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


